DETAILED ACTION
	This action is in response to the applicant’s reply filed on March 31, 2022.  Claims 1-15 are pending and addressed below. 

Response to Amendment
In response to the applicant’s amendments to the abstract to remove purported merits, the objection to the specification has been withdrawn.
Claims 1 and 10-11 have been amended. Claim 16 is newly added. Claims 1-16 are pending and addressed below. 
The new grounds of rejection set forth below for claims 1-15 [under 35 U.S.C. 103, for this particular situation] are necessitated by Applicant’s amendment filed on March 31, 2022. In particular, claim 1 has been amended to include “causing pressure changes in the borehole by shutting-in the borehole or by changing a choke size of borehole”. For these reasons, the present action is properly made final.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-4, 6-10, 12-13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al., US 2021/0285323 (hereinafter Davis) in view of Shah et al., US 2019/0033898 (hereinafter Shah).
Claim 1: Davis discloses a method of determining borehole characteristics (distance between hydraulic fracture of child well and parent well, abstract) comprising: 
arranging at least one sensing fiber (strain measurement device 106a, 106b may be a fiber optic cable) along a borehole (parent well 100a, child well 100b) (see Fig 1, par [0018]); 
causing pressure changes in the borehole (parent well 100a and the child well 100b, respectively, and may be used to hydraulically fracture the respective parent well 100a and child well 100b, par [0015], changes in strain may be induced by the hydraulic fracturing treatment of the child well 100b resulting in fractures in the formation 117, par [0023], hydraulic fracturing necessarily causes changes in pressure); and 
at least during the pressure changes, measuring strain along the at least one sensing fiber to obtain strain data (DAS system 112a may measures changes in strain in the fiber optic cable 110a deployed in the parent well 100a along the length the of the fiber optic cable 110 as the child well 100b undergoes the hydraulic fracturing treatment to create fractures 116a, 116b, par [0022]-[0023], strain measurements to determine a distance between a fracture in a child well 100b and the wellbore of the parent well 100a, par [0034]).
Davis fails to disclose changing pressure in the borehole by shutting-in the borehole or by changing a choke size of the borehole.
Shah discloses causing pressure changes in a borehole by shutting-in the borehole (size of the opening of the flow control device 22 is reduced to stope the flow of production fluid from the well for shutting-in the well 14, par [0051]) or by changing a choke size of the borehole (size of the opening of the flow control device 22 (i.e. the choke), is adjusted to adjust the flow of production fluid from the well 14 and the pressure in the well 14, par [0050]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Davis to include changing pressures in the borehole by shutting-in the borehole or by changing a choke size of the borehole as disclosed by Shah, as this modification would have allowed for controlling pressure in the borehole as well as pressure differentials between the borehole and the subterranean formation in which the borehole is installed, thereby preventing reducing or preventing erosion and/or damage to one or more components of the oil and/or gas production system (Shah, par [0049]-[0051]).
Claim 2: Davis, as modified by Shah, discloses the borehole along which the at least one sensing fiber is arranged has been fractured (Davis, the parent well 100a has already undergone the hydraulic fracturing treatment while the child well 100b undergoes the hydraulic fracturing treatment, par [0017]).
Claim 3: Davis, as modified by Shah, discloses determining borehole fracture geometry based on the strain data (Davis, computing device determines fracture proximity to the parent wellbore, abstract, par [0048], a distance between a hydraulic fracture of a child well and a parent wellbore of a parent well, par [0057]).
Claim 4: Davis, as modified by Shah, discloses the borehole along which the at least one sensing fiber is arranged has been hydraulically fractured (Davis, he parent well 100a has already undergone the hydraulic fracturing treatment while the child well 100b undergoes the hydraulic fracturing treatment, par [0017]).
Claim 6: Davis, as modified by Shah, discloses the borehole along which the at least one sensing fiber is arranged is a borehole of a vertical producer well or of a vertical injector well (Davis, wellbore 102a, 102b may include a vertical wellbore, hydraulic fracturing system 118a, 118b may be positioned at the surface 115 of the parent well 100a and the child well 100b, respectively, and may be used to hydraulically fracture the respective parent well 100a and child well 100b, par [0015]).
Claim 7: Davis, as modified by Shah, discloses the borehole along which the at least one sensing fiber is arranged is a borehole of a conventional well (Davis, each wellbore 102a, 102b may include a vertical wellbore and/or a lateral wellbore that extends substantially horizontally from the vertical wellbore, Fig 1, par [0015], this would necessarily include a conventional well).
Claim 8: Davis, as modified by Shah, discloses determining borehole perforation cluster efficiency based on the strain data (Davis, DAS-based downhole cluster flow estimates, par [0037], [0044]).
Claim 9: Davis, as modified by Shah, discloses the at least one sensing fiber includes at least one optic fiber (Davis, strain measurement device 106a, 106b may be a fiber optic cable 110a, 110b, par [0018]).
Claim 10: Davis, as modified by Shah, discloses the causing of the pressure changes in the borehole includes shutting-in the borehole (Shah, size of the opening of the flow control device 22 is reduced to stop the flow of production fluid from the well for shutting-in the well 14, par [0051]).
Claim 12: Davis, as modified by Shah, discloses measuring of strain along the at least one sensing fiber includes performing distributed strain sensing (Davis, fiber optic cable 110a, 110b may be communicatively coupled to a sensing system, for example a Distributed Acoustic Sensing (“DAS”) system 112a, 112b positioned at the surface 115, par [0020]).
Claim 13: Davis, as modified by Shah, discloses measuring temperature along the at least one sensing fiber to obtain temperature data (Davis, select fracture parameters of the fracture strain model may be extracted, solved for, or constrained by data collected by the fiber optic cable, other strain measurement devices, tilt meters, microseismic sensors, pressure sensors, temperature measuring devices, etc. that relates or corresponds to known or estimates of the other fracture parameters, par [0040], [0053]).
Claim 16: Davis, as modified by Shah, discloses the causing of the pressure changes in the borehole includes changing a choke size of the borehole (Shah, size of the opening of the flow control device 22 (i.e. the choke), is adjusted to adjust the flow of production fluid from the well 14 and the pressure in the well 14, par [0050]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis, in view of Shah as applied to claim 1, and further in view of Jin et al., US 2019/0120047 (hereinafter Jin).
Claim 5: Davis, as modified by Shah,  is silent as to the borehole along which the at least one sensing fiber is arranged has been naturally fractured.
Jin discloses a typical hydraulic fracturing treatment include fracturing fluid pumped downhole into the formation at a pressure sufficiently high to enlarge existing fractures in the reservoir. The ability to stimulate fractures naturally present in the rock may be major factors in the success of completions (Jin, par [0007]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, for the method of Davis, as modified by Shah, to include a borehole that has been naturally fractured as disclosed by Jin, as hydraulic fracturing commonly used to stimulate naturally occurring fractures and the ability of a fracturing treatment often can determine the success of completions (Jin, par [0007]).

Claim 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Shah, as applied to claim 1, and further in view of Ruhle et al., US 2021/0231835 (hereinafter Ruhle). 
Claim 11: Davis, as modified by Shah, is silent as to the measuring of strain along the at least one sensing fiber is performed before the pressure changes to obtain a baseline strain reading, during pressure changes to obtain time-dependent strain variation data, and after the pressure changes to obtain strain recovery data, wherein the strain data includes the baseline strain reading, the time-dependent strain variation data, and the strain recovery data.
Ruhle discloses subsurface diagnostic data, including strain (par [0055]), can be included as part of completion characteristics data (par [0057]). Completion characteristics data for the fracturing completion job can be gathered before the fracturing completion job is performed as part of the well completion, while the fracturing completion job is performed, and after the fracturing completion job is performed.  Completion characteristics data for the fracturing completion job can be gathered as one or more fracturing completion plans are applied to perform the fracturing completion job (par [0057], [0077]) Values of parameters of the applied fracturing completion plans can be correlated with the completion characteristics data based on times that the applied fracturing completion plans are implemented and times that the completion characteristics data are generated (par [00139]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Davis, as modified by Shah, to include measuring strain before, during, and after the pressure change to include a baseline reading, time-dependent strain variation data, and strain recovery data, as disclosed by Ruhle, as this modification would have allowed the operator to better control the fracturing completion job and make recommendations based on the observed changes (Ruhle, Fig 4, par [0057]).
Claim 14: Davis, as modified by Shah, discloses obtaining pressure data from the borehole (well pressure data may be sent to the computing device from various measurement devices in the parent well, the child well, and/or one or more offset well, par [0037]).
Davis, as modified by Shah,  is silent as to comparing the pressure data to the strain data to obtain cluster performance data.
Ruhle discloses a system and method for receiving diagnostic data of hydraulic fracturing (see abstract). Subsurface diagnostics data relating to cluster efficiency 618 can be gathered at the fracturing completion job. Subsurface diagnostics data including data relating to cluster efficiency 618 can describe flow rates per perforation cluster in a wellbore of the fracturing completion job, flow rates per perforation in the wellbore, temperature on stages in the wellbore, microseismic activity in the wellbore, acoustic measurements in the wellbore, strain measurements in the wellbore, bottom hole pressure in the wellbore, and instantaneous shut in pressures in the wellbore (par [0055], [0095]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to compare the pressure data and the strain data as disclosed by Davis, as modified by Shah, to obtain cluster performance data as disclosed by Ruhle, as this modification would have provided access to diagnostic data of a hydraulic fracturing completion of a wellbore, thereby providing systems and methods for controlling a hydraulic fracturing job (Ruhle, see abstract, par [0055]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Shah as applied to claim 1, and further  in view of Bland et al., US 2021/0156247 (hereinafter Bland).
Claim 15: Davis, as modified by Shah, is silent as to the borehole is a borehole of a well undergoing production, and the method further comprises: ceasing production from the well prior to the causing of the pressure changes in the borehole; and resuming production from the well after the causing of the pressure changes in the borehole.
Bland discloses a vertical stain system for a wellbore. During the lifetime of a wellbore (104) the wellbore (104) may undergo hydraulic fracturing and/or other sub processes, which may produce stain on the wellbore (104) (par [0035]). The well system (300a) may be a parent well (300a) may be an existing production well that has undergone hydraulic fracturing (par [0050]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, modify the method of Davis, as modified by Shah, to cease production from the well prior to the causing of the pressure changes in the borehole and resume production from the well after the causing of the pressure changes in the borehole, as Bland discloses strain may be measured over the lifetime of a wellbore and wellbores may be a production wellbores that have previously undergone hydraulic fracturing, which includes injection fluid under pressure in order to stimulate the wellbore (Bland, par [0002]). One of ordinary skill would be capable of ceasing production from the well prior to causing pressure changes and resuming production from the well after causing pressure changes as necessitated by the specific requirements of the invention.

Conclusion
Claims 1-16 are rejected. No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676